 
EXHIBIT 10.6


Contract No. C08-210121
 
[logo106.jpg]
 

--------------------------------------------------------------------------------

 
________________________________________
CONTRACT
________________________________________
 



--------------------------------------------------------------------------------


MASTER AGREEMENT FOR ENERGY SERVICES


BETWEEN


GULF POWER COMPANY


AND


GLOBAL ENERGY SYSTEMS, INC.

 
 

--------------------------------------------------------------------------------

 


MASTER AGREEMENT FOR CONTRACT SERVICES


THIS MASTER AGREEMENT FOR ENERGY SERVICES (hereinafter referred to as the
"Agreement") is entered into by and between Gulf Power Company with a principle
office in Pensacola, Florida, (hereinafter referred to as "Corporation"), and
GLOBAL ENERGY SYSTEMS, INC.,  a Delaware Corporation, with its principle office
at 3348 Peachtree Rd., NE, Tower Place 200, Suite 250, Atlanta, GA  30326
(hereinafter referred to as "Contractor"), and is effective on the date it is
executed by the latter of Corporation and Contractor.


WITNESSETH


WHEREAS, Corporation desires for Contractor to perform and provide Corporation
with certain services as requested by Corporation and more particularly
described hereinbelow; and


WHEREAS, Contractor is willing to perform and provide such services;


NOW, THEREFORE, in consideration of the representations and agreements contained
herein, the parties hereby agree as follows:


 1.
Scope of Agreement.  This Agreement is applicable to Contractor's performance of
certain services at federal facilties within Corporation’s service
territory  (hereinafter referred to as the "Services"), as more particularly
described in specific task orders issued hereunder in connection with various
Corporation projects, as may be requested by Corporation from
time-to-time.  This Agreement contemplates the future execution by Contractor
and Corporation of one or more task orders issued under this Agreement for the
specific Services requested by Corporation.  The manner in which Contractor
renders Services under this Agreement shall be within Contractor's control and
discretion.  In no event shall this Agreement be deemed to be an agreement for
the sale of goods.  Any documentary report or other tangible item furnished by
Contractor shall be deemed to be solely for the purpose of communicating
information relative to the performance of Services hereunder.  It is understood
and agreed that a description of Services shall be included in all task orders
issued hereunder and such description shall be taken as indicating the amount of
work, its nature, and the outcome desired by Corporation or the particular
affiliate issuing the task order, and anything reasonably inferable as being
reasonably necessary to complete the Services shall be performed even if not
expressly shown in or required by the description of Services.



 2.
Term.  Except as otherwise provided herein, the term of this Agreement shall
commence on the effective date of this Agreement and shall continue for an
initial term of one (1) year and shall be extended automatically for additional
one (1) year terms unless terminated by either party by giving the other written
notice of termination not less than sixty (60) days prior to the expiration of
the initial term or any renewal term.  Unless otherwise stated in a notice of
termination, the termination of this Agreement shall not affect the obligations
of either party under any then existing Order and each such Order and the terms
and conditions of this Agreement shall continue in effect with respect to the
Services so ordered until the expiration of the term of each Order or until each
Order is terminated pursuant to the provision contained herein entitled
"Termination of Orders".



 3.
Task Orders.  No Services shall be performed for Corporation by Contractor by
virtue of this Agreement alone. Services must be requested hereunder through
issuance of a valid Corporation Task Order, (Order). Each Order shall reference
the Corporation contract number assigned to this Agreement and shall include the
following minimum information:



 
a.
The Order number and the date of the Order;

 
b.
A description of the project, specifications and the Services involved;

 
c.
A copy of the Prime Contract, with price redacted

 
d.
If applicable, the Contractor staff member assigned to perform the Services;

 
e.
The milestone schedule or dates for the commencement and completion of Services;

 
f.
The Contractor compensation and skill level;


 
2 of 12

--------------------------------------------------------------------------------

 


 
g.
The Corporation and Contractor Project Coordinators;

 
h.
The total billing limit for the Order, and

 
i.
Any special terms and conditions agreed upon by the parties with respect to the
Order.



 
Within ten (10) business days after Contractor's receipt of an Order, Contractor
shall accept the Order in writing and return a legible copy of the accepted
Order to Corporation. Notwithstanding anything to the contrary in the foregoing,
if an Order fails to provide all required ordering information or incorrectly
states prices or other material information relative to the Order or is
otherwise unacceptable to Contractor, Contractor may reject the Order by
promptly submitting written notice of rejection to Corporation stating in detail
the reasons for rejection and the modifications necessary to make the Order
acceptable to Contractor. Contractor shall make no changes, amendments,
modifications, additions or deletions to an Order without the prior written
consent of Corporation. Acceptance of an Order shall bind Contractor to honor
dates, amounts and other ordering information shown on the Order, including
supplemental provisions contained therein. The effective date of an Order shall
be the date on which Corporation receives an accepted copy of the Order without
modification or amendment. Each Order issued under this Agreement shall be
deemed to be a separate and independent agreement between Corporation and
Contractor which incorporates by reference all of the terms and conditions of
this Agreement.



4.
Project Coordinators.  Contractor and Corporation shall designate in each Order
issued hereunder a Project Coordinator who shall be responsible for
administering the Order for each respective party and for coordinating all
activities relating to the performance of Services thereunder. Each party may
change its Project Coordinator designated in an Order by giving ten (10) days
prior written notice of its new Project Coordinator to the other party.



5.
Changes.  Corporation may, at any time without notice to the sureties, by
written change order, may make any change in the Services within the scope of
Services pursuant to an Order issued under this Agreement, including but not
limited to changes in: (i) the method or manner of performance of the Services;
(ii) specifications for the Services; (iii) Corporation furnished facilities,
equipment, materials, services, or site; or (iv) directing acceleration in the
performance of the Services.  If any change under this clause causes an increase
or decrease in Contractor's cost of, or time required for, the performance of
any part of the Services under an Order, an equitable adjustment shall be made
in the Order price or completion date, or both, and the Order shall be modified
in writing accordingly.  Any such claim by Contractor for equitable adjustment
under this clause must be presented in writing, setting forth the general nature
and monetary extent of such claim within thirty (30) calendar days from the date
of receipt by Contractor of the notification of change or such claim shall
forever by waived as to such change.



 6.
Performance Standards.  In selecting employees to undertake the Services under
this Agreement, Contractor shall select only those persons who are qualified by
the necessary education, training and experience to provide high quality
performance of the particular Services for which each such employee is
responsible.  Contractor shall accomplish all Services in a professional manner
and to the reasonable satisfaction of Corporation.  Contractor's personnel shall
exercise that degree of skill and care required by the highest level of accepted
professional standards in Contractor's field.



 7.
Drawings and Specifications.  It is the intent of Corporation to have all
drawings and specifications for the Services and Project Materials to comply
with all applicable statutes, regulations, and ordinances.  If Contractor
discovers any discrepancy or conflict between the drawings and specifications
and applicable legal requirements, Contractor shall report the problem in
writing to designated Corporation or affiliate Project Coordinator.



 8.
Inspection of Services.  Corporation has the right, at all reasonable times, to
inspect or otherwise evaluate the Services performed or being performed
hereunder and the project site.  If any inspection, or evaluation is made by
Corporation on the premises of Contractor or a subcontractor, Contractor shall
provide and shall require his subcontractors to provide all reasonable
facilities and assistance for the safety and convenience of Corporation in the
performance of their duties.  All inspections and evaluations shall be performed
in such a manner as will not unduly delay the Services.  Any such inspections or
evaluations do not constitute acceptance of the Services nor waive any rights of
Corporation under this Agreement.


 
3 of 12

--------------------------------------------------------------------------------

 


 9.
Acceptance of Services and Project Materials.  The Contractor shall complete the
work specified in the contract, or a portion of the work, and shall request an
inspection by Corporation.  Corporation shall respond to a request for
inspection within fourteen (14) calendar days.  If any discrepancies or “punch
list” items are identified, the items shall be described in writing.  If
Corporation indicates acceptance, takes possession of the equipment, uses the
equipment for beneficial use, or occupies the work area for beneficial use at
this time, this shall be construed as acceptance of the work that is completed,
with the items on the punch list representing work that is not accepted.  The
Contractor shall complete or correct all items on the punch list in a timely
manner and shall present Corporation with documentation indicating completion.
An authorized Corporation representative shall then indicate final acceptance
within fourteen (14) calendar days after completion of the punch list items
through signature of an acceptance letter.  If Corporation fails to accept or
reject the completed punch list items within fourteen (14) calendar days after
written notice from the Contractor indicating completion, then the Corporation
shall be deemed to have accepted the work.



10.
Compensation and Payment.  For satisfactory performance of any Services
requested in an Order, Corporation shall pay Contractor the compensation stated
in the Order, in accordance with the payment schedule set-forth in such Order;
provided, however, that such compensation rates stated in an Order shall not
exceed the lowest rates charged by Contractor to any of its commercial customers
for the performance of similar services.  The compensation payable to Contractor
for the performance of Services under an Order shall be invoiced to Corporation,
not later than the month following the month in which the Services were
performed. Any other charges or amounts payable to Contractor under an Order
shall be invoiced to Corporation not later than the month following the month in
which the charges or amounts accrued.  All invoices shall reference the
Corporation contract number assigned to this Agreement and the applicable Order
number and shall be delivered to the Corporation Project Coordinator.  Unless
otherwise specified in an Order, payment terms shall be Net 30 Days of receipt
by Corporation of an invoice from the Contractor.  Any terms and conditions
included in an invoice shall be deemed to be solely for the convenience of
Contractor and no such term or condition shall be binding upon Corporation and
no action by Corporation, including without limitation the payment of any
invoice in whole or in part, shall be construed as binding or estopping
Corporation with respect to any such term or condition unless the invoice term
or condition has been agreed to by Corporation in, and is binding upon
Corporation with respect to such invoice by virtue of, this Agreement or a
binding amendment hereto.  It is understood and agreed that Contractor shall be
responsible for and shall pay all state and local taxes applicable to the
performance of Services hereunder and Contractor shall indemnify and hold
harmless Corporation for failure to pay any such taxes.



11.
Accounting Records.  Contractor shall keep full, clear and accurate records in
accordance with recognized accounting practices with respect to all amounts
invoiced by and payments made to Contractor under this Agreement.  Corporation
shall have the right through its auditing representatives to make an examination
and audit, during normal business hours and not more frequently than annually,
of all such records and such other records and accounts as under recognized
accounting practices may contain information bearing upon the prices, charges
and amounts payable hereunder.  Prompt adjustment shall be made by the proper
party to compensate for any errors or omissions disclosed by such examination or
audit.  Neither the right to examine and audit nor the right to receive such
adjustment shall be affected by any statement to the contrary appearing on
checks or otherwise, unless such statement appears in a written amendment
expressly waiving such right.  Contractor shall maintain such records throughout
the performance of its obligations under this Agreement and for not less than
three (3) years after the date of each such invoice and payment.



12.
No Additional Charges.  Corporation shall not be liable for any charges or
expenses other than those charges and expenses expressly authorized in an
Order.  Unless Contractor receives a written change order from Corporation, the
charges or expenses for Services under an Order after the total billing limit
stated in the Order is reached or after termination of the Order, whichever
occurs first, shall not be invoiced to Corporation.


 
4 of 12

--------------------------------------------------------------------------------

 


13.
Warranty.  Contractor represents and warrants that all Services performed
hereunder shall be performed in a good, professional, workmanlike and competent
manner, in conformity with the specifications set forth in the Order and the
highest applicable professional standards. Contractor warrants and represents
that Contractor is a registered contractor in the state(s) where the Services
will be performed hereunder, as evidenced by the Contractor’s Tax Identification
number set forth in the signature page of this Agreement.  Contractor further
warrants and represents that it shall promptly correct, without expense to
Corporation, all Services, which are not completed to the reasonable
satisfaction of Corporation.  Contractor shall make such corrections of
defective Services upon written notice thereof anytime such defects appear
within one (1) year of Corporation’ acceptance of the Services performed
pursuant to any Order issued hereunder. Contractor also warrants and represents
that all materials produced hereunder will be of original development by
Contractor, will be specifically developed for the fulfillment of this Agreement
and will not infringe upon or violate any patent, copyright, trade secret or
other proprietary right of any third party.



14. 
Limitation of Liability.  Except for the warranty provided in section 13 herein
and the warranty in the Prime Contract, Corporation expressly agrees that
Contractor makes no other warranties in connection with the sale and
installation of equipment and materials provided hereunder whether express or
implied, in law or in communication between Contractor and Corporation. 
Contractor specifically disclaims any implied warranties of merchantability or
fitness for a particular purpose. Except for third party injury (including
death) and third party property damage, Contractor and Corporation shall not be
liable to each other for loss profits or any special, indirect, incidental,
consequential, or punitive damages, however caused, on any theory of liability.



15.
Independent Contractor.  Contractor shall be deemed to be an independent
contractor in the performance of this Agreement and shall not be considered or
permitted to be an agent, servant, joint venturer or partner of Corporation, its
parent or affiliates.  All persons furnished, used, retained or hired by or on
behalf of Contractor shall be considered to be solely the employees of
Contractor, and Contractor at all times shall maintain such supervision and
control over its employees as is necessary to preserve its independent
contractor status.  Contractor shall be responsible for payment of any and all
unemployment, social security, withholding, and other payroll taxes for its
employees, as applicable, including any related assessments or contributions
required by law.



16.
Non-Exclusive Agreement.  Under no circumstances shall this Agreement be
construed or interpreted as an exclusive dealing agreement.  Corporation and
Contractor are free at any time to contract for similar services with any other
party, or to perform such services itself.



17.
Contractor Personnel.  Contractor warrants and represents that Contractor: (i)
has conducted a pre-employment criminal background check and drug screening test
on all personnel used by Contractor in the performance of Services hereunder;
and (ii) shall not use any Contractor personnel to perform Services hereunder
who have been convicted of a felony and/or failed Contractor’s pre-employment
drug screening test.  Contractor hereby agrees to indemnify and hold harmless
Corporation, its parent and affiliates from and against any claim, loss, damage,
and expense, including attorney fees, arising out of a breach of the foregoing
warranties.  Corporation shall have the right to reject any of Contractor's
personnel whose qualifications in Corporation’ good faith and reasonable
judgment do not meet the standards Corporation deems necessary for the
performance of the requested Services.



18.
Favored Nation Provisions.  During the term of this Agreement, Contractor
represents and warrants to Corporation that the rates, terms and benefits
applicable to each Order issued hereunder shall be as favorable to Corporation
as the rates, terms and benefits that are being and will be offered by
Contractor to any of its other customers with respect to the performance of
similar services.  If during the term of this Agreement Contractor shall enter
into an arrangement with any other customer providing more favorable rates,
terms or benefits, any Order issued hereunder shall be deemed amended to provide
the more favorable rates, terms or benefits to Corporation; provided, however,
that Corporation shall have the right to decline to accept any such change, then
the automatic amendment of the Order shall be deemed to be null and void.



19.
Site Rules and Regulations.  Contractor shall use its best efforts to ensure
that its employees and subcontractors comply with all site rules and regulations
while on the premises of Corporation and its affiliates or clients.


 
5 of 12

--------------------------------------------------------------------------------

 


20.
No Minimum Commitment.  This Agreement does not obligate Corporation to request
any Services whatsoever from Contractor.  In addition, unless clearly indicated
otherwise in an Order, Corporation is not required to request Contractor to
perform any minimum amount of services under an Order, and Contractor shall be
compensated only for such Services as Contractor actually performs pursuant to
Orders issued hereunder by Corporation.



21.
LIABILITY –

a.           Indemnity:  In consideration for 1% of all sums paid by Corporation
to Contractor, Contractor hereby agrees to indemnify, defend and hold
Corporation and its officers, directors, agents, servants and employees harmless
from any and all claims, damages, costs (including attorneys’ fees and court
costs), suits or actions of any character for damages to persons and/or property
arising out of, related to, or in any way associated or connected with (1) the
performance of any work covered by this Agreement by Contractor or any of its
contractors, subcontractors, sub-subcontractors, material men, or agents of any
tier or their respective employees, in whatever manner, whether or not caused by
or resulting from the joint, concurrent, comparative, and/or contributory
negligence of Corporation, and (2) any wrongful or negligent act, omission,
misconduct, or violation of employment laws by Contractor or by any agent,
servant, employee, contractor, subcontractor, sub-subcontractor, or material man
of Contractor.   Notwithstanding the foregoing, Contractor shall not be
obligated to indemnify Corporation for any claim of, or damages resulting from
or to the extent caused by, the negligent, grossly negligent or willful, wanton
or intentional misconduct of Corporation or Corporation’s officers, directors,
agents or employees, or for statutory violation(s) or punitive damages except
and to the extent the statutory violation(s) or punitive damages are caused by
or result from the acts or omissions of Contractor or any of Contractor’s
contractors, subcontractors, sub-subcontractors, material men, or agents of any
tier or their respective employees.


b.           Monetary Limitation on Extent of Indemnification:  The limit of
Contractor’s obligations to Corporation as set forth in subsection a. (above)
per occurrence shall be the lesser of (a) $1 million, or (b) the monetary value
of any damages to persons and/or property plus those attorneys’ fees and court
costs incurred by Corporation in any claim, suit or action relating to such
occurrence.  Contractor understands, agrees and acknowledges that the monetary
value of any damages to persons and/or property for which it is responsible as
set forth in subsection a. (above) and this subsection b. bears a reasonable
commercial relationship to the consideration paid by Corporation to Contractor
for work performed pursuant to this Agreement.   As used herein, the term
“monetary value” shall be defined as the value assigned by the trier of fact in
any suit or action of any character (including, if applicable, any arbitration
proceeding) for damages to persons and/or property.   To the extent that any
project specifications and/or bid documents are applicable to the scope of
Contractor’s work under this Agreement, the terms of this Section 21 (including
subsections a. through c.) are hereby incorporated into such specifications
and/or bid documents.


c.           Waiver of Worker’s Compensation Defense:  In the event of any suit,
claim or action of any character (including without limitation any action for
indemnity and/or contribution) by Corporation against Contractor for or in any
way relating to injuries to Contractor’s employees, Contractor hereby agrees to
waive any defense and/or claim of worker’s compensation immunity or any other
immunity defense as provided in Chapter 440, Florida Statutes.  Contractor
understands, agrees and acknowledges that the waiver described in this section
c. includes a waiver of any defense to any action by Corporation for
contribution against Contractor in which Contractor would or could otherwise
assert that there is no common liability between Corporation and Contractor for
injuries to Contractor’s employees.  The term “employees” as used herein
includes but is not limited to any and all leased employees, temporary employees
and/or independent contractors.


22.
INSURANCE - Contractor shall procure and maintain during the entire term of any
active Purchase Order Contract which incorporates this Agreement, at its
expense, with insurance companies reasonably acceptable to Corporation, policies
of insurance providing the coverage set forth below.  Before work is begun,
Contractor will furnish as evidence of such insurance a certificate setting out
the insurance coverages in effect.  Such certificate will include a provision
requiring thirty days prior notice to Corporation of any cancellation,
non-renewal, or material change in the policies in effect.


 
6 of 12

--------------------------------------------------------------------------------

 


a.    Property of Contractor: Contractor shall be responsible for, and bear the
risk of loss of, and cost of any insurance on, any property of Contractor's, or
any property for which Contractor is responsible, wherever located.  Exception
to this will be only that property specifically enumerated in this or other
agreements.


b.    Commercial General Liability Insurance (or its equivalent): Contractor
shall provide insurance covering itself and its subcontractors, if any, for
claims and damages arising out of the work to be performed under this Agreement
for:


Personal injury, including death, and damage to property belonging to others, in
an amount not less than $1,000,000 each occurrence.  Such insurance will include
coverage of contractual liability and completed operations.


c.    Automobile Insurance: Contractor shall provide insurance coverage
liability arising from the use of any owned, hired, or non-owned automobile or
other automotive equipment with limits of $1,000,000 per combined single limit
for personal injury and property damage liability.
    

d.    Worker's Compensation Insurance: Contractor shall provide insurance
covering the legal liability under any state or federal laws covering the
personal injury, including death, to its employees and employees of its
subcontractors engaged in this work.  This will include coverage of employer's
liability to a limit of $100,000 per person and will be endorsed to waive any
right of subrogation against Corporation, the Southern Company, and its
subsidiaries.


e.    Longshoreman Insurance:  Contractor shall carry USL&H (US longshore and
harborworkers) coverage when the scope of work includes work on or near loading
docks with limits of $1,000,000. 


f.    Insurance coverage provided by Contractor will include a waiver of
subrogation in favor of Corporation and its affiliates.
 
It is understood and agreed that the provisions requiring Contractor to carry
insurance will not be construed in any manner as waiving or restricting
liability for any obligation imposed under this Agreement.


23.
Intellectual Property Indemnification.  Contractor agrees that in performing
Services under this Agreement that it will not use any process, program, design,
device, or material which infringes on any United States patent, copyright,
trade secret or other proprietary right.  Contractor agrees to indemnify, hold
harmless and defend Corporation, its parent and affiliates, at Contractor's
expense, against any suit or proceeding brought against Corporation, its parent
or affiliates for patent, copyright, trade secret or other proprietary right
infringement arising out of Contractor's Services under this
Agreement.  Corporation shall promptly notify Contractor of any such suit or
proceeding and shall assist Contractor in defending the action by providing any
necessary information.



24.
Suspension of Services.  Corporation reserves the right to suspend and reinstate
execution of the whole or any part of the Services without invalidating the
provisions of this Agreement.  Orders for suspension or reinstatement of
Services will be issued by Corporation to Contractor in writing. The time for
completion of the Services will be extended for a period equal to the time lost
by reason of the suspension, and Contractor will receive compensation for extra
reasonable costs incurred by reason of the suspension.


 
7 of 12

--------------------------------------------------------------------------------

 


25.
Proprietary Information.  "Confidential Information" shall mean that valuable
confidential and proprietary information, in oral or written form, that is not
generally known by or available to Corporation’ or the Contractor’s and/or
either of its affiliates competitors but is generally known only to Corporation
or the Contractor, either of its affiliates and those of either of its
employees, independent contractors, clients or agents to whom such information
must be confided for internal business purposes, and is identified by the
disclosing party as Confidential Information. "Trade Secrets" means information
(including, but not limited to, confidential business information, technical or
non-technical data, software, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, lists of actual or potential customers or suppliers, and
the terms of this Agreement that: (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Trade Secrets shall
not include information that (i) has become generally known by or available to
the public or either party and either of its affiliates competitors through no
wrongful act or omission of the other party; (ii) has been furnished to either
Corporation or the Contractor by a party other than Corporation or the
Contractor or either of its affiliates; (iii) has been disclosed by Corporation
or the Contractor or either its affiliates on a non-confidential basis, or has
not been consistently treated by Corporation or the Contractor and either its
affiliates as proprietary and confidential; or (iv) has been developed
independently by Corporation or the Contractor.



26.
Handling of Proprietary Information.  Each party acknowledges and agrees that
Corporation’ and the Contractor’s and either of its affiliates Trade Secrets and
Confidential Information represent a substantial investment by Corporation and
the Contractor, its parent and affiliates.  Each party agrees to use any
Confidential Information and Trade Secrets disclosed hereunder to the other
party, solely for the purpose of performing its obligations under this Agreement
and any Order issued hereunder. Each party is authorized to disclose such
information only to its employees performing Services under an Order who have a
need to know consistent with the purpose of this Agreement. Each party further
acknowledges and agrees that any disclosure or use of any of Corporation’ or the
Contractor’s or either of its affiliates Trade Secrets or Confidential
Information by the non-disclosing party, except as otherwise authorized herein,
would be wrongful and could cause immediate and irreparable injury to the
disclosing party and its affiliates.  Except as permitted under this Agreement,
neither party nor any of either of its employees or other personnel or agents
shall, without the express prior written consent of the disclosing party or its
affiliates, redistribute, market, publish, disclose or divulge to any other
person, firm or corporation, or use or modify for use, directly or indirectly in
any way for anyone: (i) any of the disclosing party’s or affiliate Confidential
Information during the term of this Agreement and for a period of two (2) years
after the termination of this Agreement or, if later, any other agreement
between Corporation, its affiliates and Contractor involving the Confidential
Information; and (ii) any of the disclosing party’s Trade Secrets at any time
during which such information shall constitute a Trade Secret.  Corporation and
the Contractor agree to exercise best efforts to ensure the continued
confidentiality and exclusive ownership by the disclosing party or its
affiliates of the Trade Secrets, Confidential Information and all other
proprietary information known, disclosed or made available to the other party or
any of its employees or other personnel or agents, as a result of this
Agreement.  Corporation and the Contractor further agree to notify the other
party and its affiliates immediately of any unauthorized disclosure or use of
any of the disclosing party’s or affiliates’ Trade Secrets or Confidential
Information by the non-disclosing party or their respective personnel or agents
of which the non-disclosing party becomes aware. The terms and covenants of this
section shall survive any expiration or termination of this Agreement.
Corporation and the Contractor recognize that the unauthorized use or disclosure
of the Confidential Information or Trade Secrets may give rise to irreparable
injury to Corporation or the Contractor and either of its affiliates,
inadequately compensable in damages, and that Corporation or the Contractor and
either or its affiliates shall be entitled to obtain injunctive relief against
the breach or threatened breach of the other party’s obligations under this
Agreement, in addition to any other legal remedies available to Corporation or
the Contractor and either of its affiliates.  Corporation and the Contractor
agree not to disclose to the other party and its affiliates any knowledge,
information, inventions, discoveries and ideas which the party possesses under
an obligation of secrecy to a third party and Corporation and the Contractor
warrant and represent that each will not violate any terms and conditions of any
third party license agreements.  Furthermore, Corporation and the Contractor
agree to sign and to have each of its respective employees who perform Services
hereunder to sign, that one specific standard form consultant employees
non-disclosure agreement.



27.
Permits and Licenses.  Contractor shall comply with federal, state, and local
statutes, regulations and public ordinances of any nature governing the
Services, including without limitation, those statutes specifically referred to
in this Article.  In addition, Contractor, at its expense, shall obtain any and
all licenses and permits required for the Services.  Contractor shall indemnify,
hold harmless and defend Corporation, its parent and affiliates from any
liability, fines, damages, costs, or expenses arising from Contractor's failure
to comply with this Section.


 
8 of 12

--------------------------------------------------------------------------------

 


28.
Termination of Orders.  Any Order may be terminated for any reason whatsoever,
with or without cause, with five (5) days prior written notice by Corporation
upon written notice to Contractor.  If an Order is terminated pursuant to this
provision, then the Services being performed under the Order shall be
discontinued as provided in the notice of termination and Corporation shall pay
for all services performed prior to the date of such termination, in accordance
with such notice. Contractors’ rights against Corporation with respect to
Termination of Orders shall mirror Corporation’ rights against Government with
respect to Termination of Orders as set forth in FAR 52.249-2 and FAR 52.249-10.



29.
Publicity.  Contractor shall submit to Corporation all advertising, sales
promotion and other publicity matter relating to this Agreement wherein
Corporation name or the name of its parent or of any of its affiliates is
mentioned, and Contractor shall not publish or use such advertising, sales
promotion or publicity matter without the prior written consent of Corporation.



30.
Ownership of Project Materials.  Contractor agrees that all materials,
documents, reports, software, source code, intellectual property, patentable and
unpatentable inventions, discoveries, know-how and ideas (hereinafter referred
to as the "Project Materials") which are made or conceived as a direct or
indirect result of the Services performed hereunder by Contractor shall be
specially ordered and commissioned by Corporation hereunder as "works made for
hire" under the United States copyright laws (17 U.S.C. § 101 et seq.) and shall
be the exclusive property of Corporation and Contractor shall have no ownership
interest therein.  Contractor hereby unconditionally and irrevocably transfers
and assigns to Corporation, and Contractor shall cause all subcontractors and
others it retains to irrevocably transfer and assign to Corporation, all right,
title and interest in or to any discoveries, ideas, including, without
limitation, all patents, copyrights, trade secrets, moral rights, trademarks,
service marks and any other intellectual property rights therein. Promptly upon
conception and completion of the Services, Contractor agrees to deliver the
Project Materials to Corporation and Corporation shall have full power and
authority to file and prosecute patent applications thereon and maintain patents
thereon.  Upon Corporation’ request, Contractor agrees to execute documents,
including but not limited to copyright assignment documents, and to perform such
acts as may be deemed necessary or advisable to confirm in Corporation all
right, title and interest in and to such Project Materials, and all patent
applications, patents and copyrights thereon, and to enable and assist
Corporation in procuring, maintaining, enforcing, and defending patents, petty
patents, copyrights, and other applicable statutory protection on any such
Project Materials which may be patentable or copyrightable.  Contractor agrees
to enter into any and all necessary arrangements with its employees or
subcontractors who perform the Services hereunder and to take any and all other
necessary measures to affect such ownership in Corporation.



31.
Federal Laws and Regulations.  Contractor shall comply with federal, state, and
local statutes, regulations and public ordinances of any nature governing the
Services, including without limitation, those statutes specifically referred to
in this Article.  In addition, Contractor, at its expense, shall obtain any and
all licenses and permits required for the Services.  Contractor represents and
warrants that it is in full compliance with all applicable provisions of the
following statutes, executive orders, and regulations: E.O.11246, 41 CFR
§60-1.4; the Rehabilitation Act of 1973, 41 CFR §60-741.4; the Vietnam Era
Veterans Readjustment Act of 1974, 41 CFR §250.4; Public Law 95-507, 5 U.S.C.
§637(d), as amended; E.O. 11141, and the Age Discrimination Act, as amended.
Contractor shall indemnify and defend Corporation from any liability, fines,
damages, costs, or expenses arising from Contractor's failure to comply with
this Section.



32.
Time of the Essence.  Time is of the essence of this Agreement.  The acceptance
of late performance with or without objection or reservation by Corporation
shall not waive any rights of Corporation nor constitute a waiver of the
requirement of timely performance of any obligations remaining to be performed.



33.
Default.  If either party to this Agreement shall default in the performance of
its obligations hereunder and such default continues for a period of thirty (30)
days after written notice thereof to the defaulting party from the other party,
the other party may exercise any right or remedy that may be available at law or
in equity.  Each party shall in all events be required to mitigate its damages.


 
9 of 12

--------------------------------------------------------------------------------

 


34.
Force Majeure.  Neither party shall be deemed to be in default of any provision
of this Agreement or liable for failures in performance resulting from acts or
events beyond the reasonable control of such party.  Such acts shall include but
not be limited to acts of God, civil or military authority, civil disturbance,
war, strikes, fires, other catastrophes, or other 'force majeure' events beyond
a party's reasonable control.  Provided, however, that this provision shall not
preclude Corporation from terminating this Agreement or any Order as permitted
hereunder, regardless of any 'force majeure' event occurring to Contractor.



35.
Rights Upon Orderly Termination.  Except as otherwise provided herein, upon
termination of an Order each party shall forthwith return to the other all
papers, materials and property of the other held by such party in connection
with the Order.  Each party shall assist the other in orderly termination of
each Order and the transfer of all aspects thereof, tangible and intangible, as
may be necessary for the orderly, non-disrupted business continuation of each
party.



36.
Bonds.  If required by the Customer or Corporation and included in the
applicable executed Order, the Contractor shall furnish bonds covering the
faithful performance of the Services of any Order for construction executed
hereunder and the payment of all obligations arising thereunder in the amount
equal to those of the Order.  Such payment and performance bonds shall only be
in effect for the construction of energy conservation measures and shall be
released upon Final Acceptance of construction.  The Contractor shall deliver
the required bonds, using an AIA bond form, to Corporation no later than the
date of commencement of construction at the Customer site.



37.
Assignment and Subcontracting.  Neither party shall assign or otherwise transfer
any of its rights or obligations under this Agreement without the express prior
written consent of opposite party. Any assignment or transfer in violation of
this provision shall be deemed null and void. However; this provision shall not
be construed to prohibit Contractor from utilizing qualified subcontractors to
perform a portion of its obligations hereunder; provided, however, Contractor
shall remain solely responsible to Corporation for the performance,
non-performance, and payment, of its subcontractors. Contractor agrees to
provide Corporation with a list of possible subcontractors, and further agrees
to remove from such list, and shall not utilize any subcontractors to which
Corporation communicates its reasonable objections.



38.
Subsequent Changes in Agreement.  This Agreement may be modified only by an
amendment executed in writing by a duly authorized representative for each
party.



39.
Survival of Representation.  The provisions of this Agreement that by their
sense and context are intended to survive the performance thereof by either or
both parties shall so survive the completion of performance and termination of
this Agreement.



40.
Partial Invalidity.  If any provision of this Agreement is found to be
unenforceable then, notwithstanding such unenforceability, this Agreement shall
remain in effect and there shall be substituted for such unenforceable provision
a like but enforceable provision which most nearly affects the intention of the
parties.  If a like but enforceable provision cannot be substituted, the
unenforceable provision shall be deemed to be deleted and the remaining
provisions shall continue in effect, provided that the performance, rights and
obligations of the parties hereunder are not materially adversely affected by
such deletion.



41.
Waiver of Benefits.  In connection with the Services performed hereunder by
Contractor, it is understood and agreed that Contractor will not receive any
employee, retirement, or welfare benefits including, but not limited to, the
benefits provided by The Southern Company Employee Stock Ownership Plan; The
Southern Company Employee Savings Plan; Pension Plan for Corporation Employees;
Corporation Group Health Plan; Group Life Insurance Plan for Corporation and
Associated or Affiliated Companies; Corporation Long-term Disability Plan;
Accident and Sickness Plan for Employees of Corporation; Accidental Death or
Dismemberment Insurance Plan for the Employees of Corporation et al; The
Southern Company Flexible Benefits Plan; The Southern Company Dependent Life
Insurance Plan; Business Travel Accident Insurance Plan for the Employees of
Corporation and Affiliated or Associated Companies; severance pay plans; early
out; early retirement; or any other health, welfare, vacation, or holiday plans
of Corporation, its parents or affiliates.  Contractor understands and agrees
that Contractor is not entitled to any of the benefits as stated above and
Contractor hereby waive any rights or claims related thereto.


 
10 of 12

--------------------------------------------------------------------------------

 


42.
Non-Waiver.  No provision of this Agreement shall be deemed to be waived and no
breach shall be deemed to be excused unless such waiver or consent is in writing
and signed by the party claimed to have waived or consented.  No consent by
either party to, or waiver of, a breach by the other, whether express or
implied, shall constitute a consent to, waiver of, or excuse for any different
or subsequent breach.



43.
Order of Precedence.  If any conflict or inconsistency between the provisions of
this Agreement and the provisions of an Order, the provisions of the Order shall
prevail.



44.
Notices.  All notices given hereunder shall be in writing and deemed duly given
upon personal delivery or on the third business day following the date on which
each such notice is deposited postage prepaid in the U.S. Mail, registered or
certified, return receipt requested.  All notices shall be delivered or sent to
the other party at the address shown below or at any other address as the party
may designate by ten (10) calendar days prior written notice given in accordance
with this provision.



If to Contractor:
If to Corporation:
Global Energy Systems, Inc.
Gulf Power Company
3348 Peachtree Rd., NE
One Energy Place
Tower Place 200, Suite 250
Pensacola, Fl 32520-0061
Atlanta, GA 30326
Attention: Scott Hutto
Attention: Frank J. Pucciano
 



45.
Governing Law.  This Agreement and any Order executed hereunder shall be
governed by, subject to, and construed in all respects in accordance with the
laws of the State of Florida.



46.
Duplicate Originals.  Duplicate originals of this Agreement shall be executed,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.  In proving this Agreement it shall not
be necessary to produce for more than one (1) such original.



47.
Entire Agreement.  This Agreement contains the entire agreement of the parties
and there are no oral or written representations, understandings or agreements
between the parties respecting the subject matter hereof that are not fully
expressed herein.



48.
Conflicts of Interest.

 
a.           Conflicts of interest relating to this Agreement are strictly
prohibited.  Except as otherwise expressly provided herein, no party nor any
director, employee or agent of any party shall give to or receive from any
director, employee or agent of any other party any gift, entertainment or other
favor of significant value, or any commission, fee or rebate in connection with
this Agreement. Likewise, no party nor any director, employee or agent of any
party, shall without prior notification thereof to all parties enter into any
business relationship with any director, employee or agent of another party or
of any Affiliate of another party, unless such person is acting for and on
behalf of the other party or any such Affiliate. A party shall promptly notify
the other parties of any violation of this section and any consideration
received as a result of such violation shall be paid over or credited to the
party against whom it was charged.  Any representative of any party, authorized
by that party, may audit the records of the other parties related to this
Agreement, including the expense records of the party's employees involved in
this Agreement, upon reasonable notice and during regular business hours, for
the sole purpose of determining whether there has been compliance with this
Section.

 
11 of 12

--------------------------------------------------------------------------------

 
 
b.           The Contractor warrants that it or its subcontractors of any tier
have not transferred and shall not transfer anything of value to any employee,
agent or other representative of Corporation, where such transfer is or was made
with the understanding, or under circumstances indicating that it was in any way
intended to obtain favorable treatment in securing an Order; to obtain
concessions in performing the Services; or to pay for such business secured or
concessions obtained in the past.


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
in duplicate originals by its respective duly authorized representative on the
dates entered below.


Global Energy Systems, Inc.
 
Gulf Power Company
          ("Contractor")
 
("Corporation")
         
By:
/s/ David R. Ames
 
By:
/s/ P. Bernard Jacob
(Signature)
 
 
(Signature)
         
David R. Ames
 
P. Bernard Jacob
(Name typed or printed)
 
(Name typed or printed)
         
Title:
President / CEO
 
Title:
Vice President
         
Date:
September 2, 2008
 
Date:
September 18, 2008
               
Attested:    (Gulf)
               
By:
/s/ Terry A. Davis
                 
Terry A. Davis
     
(Name typed or printed)
               
Title:
Asst. Secretary
               
Date:
  September 19, 2008


 
12 of 12

--------------------------------------------------------------------------------

 